t c no united_states tax_court eaton corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p and r entered into two advance pricing agreements apas establishing a transfer_pricing_methodology for covered transactions between p and its subsidiaries following our previous opinion holding that r’s determination to cancel the apas for tax years and was an abuse_of_discretion the parties were required to submit computations for entry of decision under tax_court rule the parties have not reached agreement r’s position is that the computations should include penalties pursuant to sec_6662 p’s position is there were no adjustments pursuant to sec_482 held no adjustments were made pursuant to sec_482 held further p is not liable for penalties pursuant to sec_6662 b e and h for tax years and this opinion supplements eaton corp subs v commissioner tcmemo_2017_147 joel v williamson john t hildy charles p hurley brian w kittle erin g gladney geoffrey m collins james b kelly john w horne rajiv madan royce l tidwell christopher p murphy nathan p wacker and pamela c martin for petitioner john m altman justin l campolieta ronald s collins jr matthew j avon michael s coravos michael y chin jennifer a potts laurie nasky and william t derick for respondent supplemental opinion kerrigan judge on date the court filed its opinion in this case eaton corp subs v commissioner eaton ii tcmemo_2017_147 which stated at the end decision will be entered under rule the parties have been unable to reach an agreement on computations on date the court held a hearing regarding computations pursuant to rule the computations of the internal_revenue_service irs or respondent include penalties pursuant to sec_6662 petitioner is opposed to the 1all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar inclusion of the sec_6662 penalties the parties reached an agreement concerning the amounts of the deficiencies and the agreed-upon amounts are lower than the amounts determined in the notice_of_deficiency the issue for our consideration is whether petitioner is liable for sec_6662 penalties for tax years and years in issue background petitioner an ohio corporation is a global manufacturer of electrical and industrial products during the years in issue petitioner was the parent_corporation of a group of consolidated corporations and multinational affiliated subsidiaries this case involves the cancellation of two advance pricing agreements apas establishing a transfer_pricing_methodology tpm for covered transactions between petitioner and its subsidiaries the first apa apa i applied for tax years and the second apa apa ii applied for tax years in respondent determined that petitioner had not complied with the applicable terms of the governing apa revenue procedures and canceled apa i and apa ii effective date and respectively as a result of canceling the apas respondent determined that sec_482 adjustments were necessary to reflect an arm’s-length result for petitioner’s intercompany_transactions on date respondent issued to petitioner a notice_of_deficiency determining deficiencies of dollar_figure and dollar_figure and penalties pursuant to sec_6662 of dollar_figure and dollar_figure for tax years and respectively the notice made sec_482 adjustments and stated that in order to properly reflect an arm’s-length result for intercompany_transactions petitioner’s taxable_income for tax years and was increased by dollar_figure and dollar_figure respectively respondent calculated these net sec_482 adjustments by relying on the report of john a hatch mr hatch used the comparable_profits_method to calculate the profits for petitioner’s intercompany_transactions he concluded this method provided profits consistent with the profits earned by comparable manufacturers selling to unrelated customers we previously held in eaton corp subs v commissioner 140_tc_410 that our deficiency jurisdiction includes review of the apas’ cancellation because they are administrative determinations necessary to determine the merits of the deficiency determinations in eaton ii at we held that it was an abuse_of_discretion for respondent to cancel the apas we stated if we sustain respondent’s determination to cancel apa i and apa ii for tax years and respectively and we hold for respondent on the sec_482 adjustments we will need to consider whether petitioner is liable for penalties pursuant to sec_6662 and h id at because we concluded that it was an abuse_of_discretion for respondent to cancel the apas we did not address whether there was an abuse_of_discretion in respondent’s reallocations of income pursuant to sec_482 our opinion included no analysis of sec_482 reallocations accordingly the court did not address penalties pursuant to sec_6662 however the court’s opinion discussed in detail the implementation of the apas including petitioner’s data and computational errors and errors affecting the computation of the transfer prices under the apas’ tpm when petitioner discovered these errors it took actions to correct them it submitted forms 1120x amended u s_corporation income_tax return for tax years amended returns respondent did not accept the amended returns our opinion in eaton ii analyzed these errors in the context of whether there was an abuse_of_discretion when respondent canceled the apas pursuant to the revenue procedures implementing apas and not whether there was an abuse_of_discretion in making sec_482 reallocations see revproc_96_53 sec_11 1996_2_cb_375 revproc_2004_40 sec 2004_2_cb_50 2revenue procedures provide the requirements and guidelines of the apas revproc_91_22 1991_1_cb_526 provided the first guidelines for apas and continued we concluded that petitioner’s errors in the aggregate did not merit cancellation of the apas eaton ii at we further concluded that petitioner was in compliance with the terms of the apas id at pursuant to rule agreed computations are filed within days of service of an opinion in the absence of agreement each party shall file computations within days see rule b we have granted numerous extensions to the parties regarding these computations because the intent of the parties was to reach agreed computations on date the parties filed a joint status report indicating that respondent’s rule calculations would include a revised calculation for penalties petitioner objected to the imposition of penalties and the parties agreed to table the discussion of penalties until petitioner’s revised tax_liabilities were computed on date the parties filed a joint status report in which respondent provided more detail regarding penalties and indicated that respondent’s computations included penalties pursuant to sec_6662 petitioner continued these guidelines have been replaced by a succession of revenue procedures revproc_96_53 sec_11 1996_2_cb_375 is effective for apa i and revproc_2004_40 sec 2004_2_cb_50 is effective for apa ii continued to object to the imposition of penalties the parties agreed that the court needed to address the issue of penalties in the future at the date hearing the parties informed the court that they had reached agreement on computations except for three issues and the court would need to decide only one the imposition of penalties pursuant to sec_6662 respondent agreed with petitioner’s computations which included the adjustments included on its amended returns that respondent had not accepted previously discussion rule a provides that w here the court has filed its opinion determining the issues in a case it may withhold entry of its decision for the purpose of permitting the parties to submit computations showing the correct amount to be included in the decision if the parties’ computations are not in agreement each party shall file with the court a computation of the amount believed to be in accordance with the court’s findings and conclusions rule b 3the court concludes that the only issue we need to address is the applicability of sec_6662 penalties the parties will resolve the remaining two issues whether petitioner is entitled to foreign tax_credits and net operating losses and whether petitioner is entitled to make correlative adjustments pursuant to revproc_99_32 1999_2_cb_296 the rule computation process is not intended to be one by which a party may raise for the first time issues which had not previously been addressed 91_tc_683 aff’d on this issue 897_f2d_334 8th cir a new issue generally will be an issue other than a purely mathematically generated computational item 91_tc_265 supplementing city investing co v commissioner tcmemo_1987_36 if a matter was neither placed in issue by the pleadings addressed as an issue at trial nor discussed by this court in its prior opinion that matter may not be raised in the context of a rule computation vento v commissioner 152_tc_1 quoting molasky v commissioner t c pincite respondent’s position is that the sec_6662 penalties are not a new issue the notice_of_deficiency determined that the cancellation of the apas necessitated sec_482 adjustments and that sec_6662 penalties would apply as a result respondent contends that the penalties are formulaic penalties that depend on the amounts of transfer_pricing adjustments petitioner’s position is that the sec_6662 penalties are a new issue under rule petitioner contends that its corrections which were agreed upon as part of the rule_155_computations are not net sec_482 adjustments and no penalties apply we do not need to decide whether the imposition of sec_6662 penalties is a new issue for the purposes of rule even if we were to assume for purposes of argument that this is not a new issue we nevertheless would conclude that there were no net sec_482 adjustments to support imposition of sec_6662 penalties to determine whether there were net sec_482 adjustments we address the applicable code sections and regulations sec_6662 imposes a penalty on an underpayment_of_tax attributable to any of the reasons listed in sec_6662 these include a ny substantial_valuation_misstatement under chapter sec_6662 as relevant to this case a substantial_valuation_misstatement occurs when the net sec_482 transfer price adjustment for the taxable_year exceeds the lesser_of dollar_figure million or of the taxpayer’s gross_receipts see sec_6662 pursuant to sec_6662 a net sec_482 price adjustment means the net increase in taxable_income for the taxable_year resulting from adjustments under sec_482 in the price for any property or services see sec_1_6662-6 income_tax regs defining net sec_482 adjustment as the sum of all increases in the taxable_income of a taxpayer for a taxable_year resulting from allocations under sec_482 when the net sec_482 transfer price adjustment for the taxable_year exceeds the lesser_of dollar_figure million or of the taxpayer’s gross_receipts sec_6662 increases the penalty to percent of the underpayment we need to determine whether allocations were made under sec_482 the purpose of sec_482 is to ensure that taxpayers clearly reflect income attributable to controlled transactions and to prevent the avoidance of taxes with respect to such transactions sec_1_482-1 income_tax regs sec_1 a income_tax regs authorizes the irs to make allocations between or among the members of a controlled_group if a controlled_taxpayer has not reported its true_taxable_income the irs may allocate income deductions credits allowances basis or any other item or element affecting taxable_income referred to as allocations id allocations may take the form of an increase or decrease id in eaton i t c pincite we explained the deficiencies resulted from the cancellations that disregarded the previously agreed to transfer_pricing_methodology for the covered transactions respondent then adjusted petitioner’s income under sec_482 and issued a deficiency_notice respondent could not have altered the transfer_pricing_methodology had the apas at issue remained effective because eaton ii at concluded that it was an abuse_of_discretion to cancel the apas the apas remain in effect for the years in issue when the commissioner has determined deficiencies pursuant to a sec_482 allocation the taxpayer bears the burden of showing that the allocations are arbitrary capricious or unreasonable see 96_tc_226 citing 88_tc_252 and 84_tc_996 aff’d on this issue rev’d in part and remanded 856_f2d_855 7th cir if we hold that the adjustments set forth in the notice_of_deficiency are arbitrary capricious or unreasonable then the taxpayer must next show that the allocations it proposes satisfy the arm’s-length standard eli lilly co v commissioner f 2d pincite and the cases cited thereat in this case we did not address whether there was an abuse_of_discretion regarding a sec_482 allocation we never reached that step rather we addressed whether it was an abuse_of_discretion for respondent to cancel the apas see eaton ii at because eaton ii concluded that the cancellation of the apas was an abuse_of_discretion the apas remained in effect there was no allocation of income and deductions by the secretary pursuant to sec_482 and no net increase in taxable_income for the taxable_year resulting from adjustments under sec_482 in the price for any property or services see sec_6662 therefore there was no net sec_482 transfer price adjustment accordingly petitioner is not liable for sec_6662 penalties for the years in issue to reflect the foregoing an appropriate order will be issued
